EXHIBIT 32.1 CERTIFICATION PURSUANT TO 19 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Sungame Corporation (the “Company”) on Form 10-Kfor the year ended December31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Neil Chandron, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Neil Chandron Neil Chandron President, Chief Executive Officer, and Chief Financial Officer (Principal Executive Officer) (Principal Financial Officer) March29, 2013
